Citation Nr: 9925424	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran reportedly had active military service from April 
1965 to December 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a nervous disorder.  
The RO subsequently determined that the disability in issue 
was more accurately characterized as a neuropsychiatric 
disorder.


REMAND

In a letter from the veteran, received in December 1998, he 
noted that he was dissatisfied with a previous 
representative's handling of his claim.  He requested that 
his claim be returned to the RO so that "new and pertinent 
information" from VA facilities in Detroit and Marion could 
be obtained, and so that "a proper legal brief can be put 
together in my behalf."

The veteran's December 1998 letter essentially asserts that 
pertinent VA medical records exist which are not currently 
associated with the claims file.  VA is deemed to have 
constructive knowledge of those records.  As such, they are 
considered to be evidence that is of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error....").

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the dates and locations of all 
treatment for psychiatric symptoms.  

2.  Following receipt of the veteran's 
response to the inquiry as outlined in 
the first paragraph of this remand, the 
RO should attempt to obtain and associate 
with the claims file all identified 
treatment records pertaining to the 
veteran.  If no response is received from 
the veteran, the RO should attempt to 
obtain all records of the veteran's 
treatment from the VA Medical Centers in 
Detroit and Marion that are not currently 
associated with the claims file. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


